Citation Nr: 1748749	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In May 2014, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

In June 2015, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran does not have a neck disability that is related to his service.


CONCLUSION OF LAW

A neck disability was not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 1154 (b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified that he sustained an injury to his neck during his service in the Republic of Vietnam.  During his hearing, held in May 2014, he testified that he was part of a reserve team which came under fire and he dove into a creek to protect himself.  He reported that he was unaware that he injured himself at that time and he thought he just had a crick in his neck.  The Veteran testified that he sought treatment for headaches related to his neck injury about a year after service at which time X-rays revealed that he broke his neck at some point.  He indicated that he has experienced continuous neck symptoms since his injury in service.  In summary, the Veteran has asserted that he sustained a neck injury in service and has had continuous symptoms of that injury since service.

A lay statement from W.R., dated in March 2014, shows that he states the following: he served with the Veteran in Vietnam, during which time the participated in multiple combat operations.  On one occasion in about August or September of 1966, he and the Veteran leapt off of a tank during an ambush.  The Veteran struck his head against a river bank.  He did not recall the Veteran receiving treatment in the field, however, that night the Veteran reported having soreness.  

A statement from the Veteran's spouse, dated in May 2014, shows that she states the following: upon his return from Vietnam, the Veteran had fevers and migraine headaches, which she believed were from "the concussions and the neck injury that he received in Vietnam."  He had pain in areas that include his neck that have continued to be more painful as the years have gone by.  

As an initial matter, the Veteran has asserted that a VA hospital report, covering treatment provided between June and July of 1980, which bears his name and VA claim number, is not in fact his.  This report contains a Social Security number which is not the Veteran's, and the age of the patient listed does not correspond to the Veteran's birthdate.  Therefore this evidence has not been considered by either the VA examiner or the Board, and it appears to have been removed from the Veteran's VBMS file.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

Under 38 U.S.C.A. § 1154 (b), in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.

The provisions of 38 U.S.C.A. § 1154 (b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

The Veteran's discharge (DD Form 214) shows that his military occupation specialty was field radio operator, and that his awards included the Vietnam Service Medal with star, and the Vietnam Campaign Medal with 1960 device.  His personnel records indicate that he participated in multiple combat operations with the 4th Marine infantry regiment.   Participation in combat is conceded.   

The Veteran's service treatment records do not show any relevant complaints, findings, symptoms, or diagnoses.  The Veteran's separation examination report, dated in October 1967, shows that his neck was clinically evaluated as normal.  No abnormalities were noted for the "spine, other musculoskeletal."  The report notes "Good health since entry into the USMC two yrs (years) ago."  

As for the post-service medical evidence, private treatment records from B.K., M.D., show that the Veteran began receiving treatment in June 2005.  The earliest evidence of neck symptoms is found over two years later, in a report dated in September 2007.  At that time, the Veteran sought treatment for right shoulder pain that radiated to his neck.  The report is somewhat difficult to read, but appears to note that he broke his shoulder and neck at age 10 after he fell from a tree.  The relevant impression was neck pain.   

Reports from the Community Medical Center of Izard County, dated between October and November 2014, show that the Veteran received physical therapy for his shoulder.  The reports note a history of decompression surgery on or about August 2014, with hardware, plate, and screws, per his report, in his neck at C-4 and C-5.  He gave a history of injuring his neck diving in a trench to avoid sniper
fire while serving in Vietnam.  

Reports from Therapy Works Inc. show that the Veteran began receiving treatment in September 2015.  The initial treatment report notes, "reports that he broke his neck in the service several years ago and finally had neck [sic] last September."  Following his surgery, he lost the use of his right arm and had physical therapy.  He had a one-year history of surgery for right carpal tunnel release.  Thereafter, he had trouble with his "right hand trigger finger on his fifth digit."  There is a notation of "X-ray negative for fracture" (the X-rayed joint was not identified).  In October 2015, he elected to discontinue his treatment due to poor results.  The treatment diagnoses were contracture of joint, forearm, contracture of joint, hand, and pain in
joint, hand.  

A May 2011 VA progress note includes a problem list noting cervical spine stenosis, with a date of April 2009.  The report notes that the Veteran reported left shoulder pain after a fall, and that he had some headaches related to neck pain.  Other VA reports show that the Veteran reported an employment history of 40 years working on an assembly line for an aircraft manufacturer.  See VA examination reports, dated in December 2010 and September 2011.

A VA neck (cervical spine) disability benefits questionnaire (DBQ), dated in December 2015, shows that the examiner indicated that the Veteran's VBMS and Veterans Health Administration (VHA) files had been reviewed.  The Veteran reported that he had fractured his neck during service, in 1966, when he was running and fell down a bank.  He stated that the fracture showed up on X-rays in the 1970s during chiropractic treatment.  He was seen in 2014 with neck pain.  In August 2014, he had a cervical decompression with laminectomy and fusion C4-6.  His medical history includes bilateral carpal tunnel syndrome, bilateral ulnar neuropathy, bilateral cervical neuropathy, and a right carpal tunnel release in March 2015.  The diagnosis was multi-level DDD (degenerative disc disease) cervical spine, with stenosis at C4-5 and C5- 6 with cord narrowing.  The examiner concluded that it is less likely than not that the Veteran has a neck condition related to his service.  The examiner explained that there was no treatment for a neck condition in his service treatment records.  

In March 2016, the RO requested an addendum opinion in which the examiner indicated that the Veteran's credible lay statements had been considered.  

In a supplemental opinion, dated in March 2016, the VA examiner indicated that the Veteran's VBMS and VHA records had again been reviewed, to include the December 2015 VA DBQ and the lay statements (discussed supra).  The examiner specifically noted the report that the Veteran had hit his head on a river bank after jumping off of a tank.  However, the examiner concluded that his opinion remained unchanged from December 2015.  

The Board finds that the claim must be denied.  The Veteran is not shown to have had any relevant complaints, treatment, findings or diagnoses during service.  Upon separation from service, in his October 1967 examination report, he was not noted to have any neck complaints or symptoms, or a neck disorder.  The report notes that he had been in good health since his entry into the Marine Corps.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

Notwithstanding an undocumented history of treatment for neck symptoms and/or headaches between about 1968 and 1973, the earliest post-service medical evidence of neck symptoms is dated in September 2007, which is approximately 39 years after separation from service.  There is no competent opinion of record in support of the claim.  In this regard, the December 2015 VA opinion, and the associated March 2016 supplemental opinion, weigh against the claim.  In these opinions the examiner indicated that the Veteran's records had been reviewed, to include all of the lay statements.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  While the Veteran's statements are considered to be credible as to incurrence of an injury during his service, and have been considered, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the claim must be denied.  Finally, there is no evidence to show that the Veteran had arthritis of the cervical spine, let alone cervical spine arthritis symptoms that were manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection on a presumptive basis for arthritis of the cervical spine is not warranted.  

With regard to the Veteran's own contentions, and the lay statements, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that a neck disability is related to the Veteran's service.  The Veteran's service treatment records and post-service medical records have been discussed.   The VA opinions weigh against the claim.  There is no competent opinion of record in favor of the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statements, to the effect that the Veteran has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  In this regard, during his hearing, he stated that records from Dr. H.T., and from chiropractic treatment with J.F., were not available. 
In November 2010, A.G., M.D., of the Melbourne Medical Clinic, stated that his office had no records for the Veteran.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  

In June 2015, the Board remanded this claim.  The Board directed that the Veteran be contacted and requested to identify the practitioners who performed his neck surgeries, and that attempts be made to obtain all relevant treatment records identified.  In November 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  Private medical records were subsequently obtained.  In December 2015, the Veteran was afforded a VA examination, and an etiological opinion was obtained.  See also supplemental opinion, dated in March 2016.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a neck disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


